Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
                                                                                                                                                                                         
Status of Examination
	Claims 1-6, 8-12 and 14-20 are pending, claims 15-18 are withdrawn and claims 1-6, 8-12, 14 and 19-20 are currently under examination.
	The presently examined claims are directed to a pharmaceutical composition that is in a capsule form, and comprises a lyophilized bacteriophage which is selected from the group consisting of Sano type 103 and Salvo type 16 siphophages, and Prado type 303 and Paz type 306 podophages, which is effective for the treatment of fastidiosa or Xanthomonas, a nutrient, such as tryptic soy broth and a water soluble polymer which comprises a polydimethylsiloxane with a terminal hydroxyl group and tetra-n-propyl-silicate which is mixed with stannous octoate.  The capsule form may comprise a film that contains the tylose suppression agent salicylic acid and the disintegrants sodium croscarmellose and hydroxypropylcellulose.  Additionally the pharmaceutical composition may be prepared in a mold.
	The claims will be given their broadest reasonable interpretation in light of the specification.  
Claim Objections
Claim 1 is objected to because of the following informalities:  “Paz” is misspelled in the claim.  Appropriate correction is required.
20 is objected to because of the following informalities: the claim has a typographical error as it currently recites “0.3=1.0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and claims 2-6, 8-12, 14 and 19-20 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the dispersal enhancement polymer is formulated to release the lyophilized bacteriophage over a critical period of between about 90 to 730 days when the hardened capsule is received within the plant.”  The specification, however, attributes this long release period to a slow dissolving polymer core and specifically calls out the water soluble polymer as allowing the dissolution of the lyophilized bacteriophage over an extended prior of time.  For example see the following excerpts from Applicant’s specification at page 4, paragraphs 1 and 3:

    PNG
    media_image1.png
    82
    613
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    49
    619
    media_image2.png
    Greyscale

The specification further defines this water soluble polymer VRT polymers that include a type alpha polymer and a type beta polymer, such as polydimethylsiloxane with a terminal hydroxyl group and tetra-n-propyl -silicate that are mixed with a catalyst, such as stannous octoate to form a room temperature cured/hardened capsule (specification, page 4, paragraph 3-4). While it is clear from the specification that a dispersal enhancement polymer may be included to reduce clogging of the vascular bundles at the immediate site of implantation and enhances the dispersal of the bacteriophage, the language used in Claim 1 pins the entirety of the release period on inclusion of this dispersal enhancement polymer, which is not supported by the original disclosure of the specification.  Thus, claim 1 and claims 2-6, 8-12, 14 and 19-20 which depend directly or indirectly therefrom are deemed to contain new matter and are thus rejected under 35 U.S.C. 112(a).

Biological Deposits
Claim 1 and claims 2-6, 8-12, 14 and 19-20 which depend directly or indirectly therefrom are rejected under 35 U.S.C 112(a) as containing subject matter which is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The invention appears to employ novel biological materials, specifically Sano type 103 and Salvo type 16 siphophages and Prado type 303 and Paz type 306 podophages.  Because the biological materials are essential to the claimed invention, they must be obtainable by 
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
a). during the pendency of this application, access to the invention will be afforded to the Commissioner upon request; 
b.) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
c.) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last requestor for the enforceable life of the patent, whichever is longer. 
d.) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and

            Applicant’s attention is directed to MPEP §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and claims 2-6, 8-12, 14 and 19-20 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in Claim 1, the word "type" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Response to Arguments
	The amendment to claim 1, which now requires specific phage species as well as an extended release over 90-730 days has rendered the previous 103 rejections no longer applicable.  Thus, the 103 rejections of record are hereby withdrawn.  
Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616 

/JOHN PAK/Primary Examiner, Art Unit 1699